IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COLLEEN FREEDMAN,                         : No. 152 EAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (STARR RESTAURANT),                 :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 31st day of August, 2016, the Petition for Allowance of Appeal is

DENIED.